Citation Nr: 0209618	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-18 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
athlete's foot.

2.  Entitlement to service connection for postoperative 
residuals of cholecystectomy.

3.  Entitlement to service connection for left plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1988 to July 1996.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the veteran expressed disagreement with the initial 
rating assigned for his service-connected bilateral athlete's 
foot, the Board must consider entitlement to an increased 
rating for this disorder for any period subsequent to the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's bilateral athlete's foot is not manifested 
by more than slight exfoliation, exudation or itching on a 
nonexposed surface or small area.

2.  The veteran's postoperative residuals of cholecystectomy 
are related to service.

3.  The veteran's left plantar fasciitis is related to 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a noncompensable evaluation 
for bilateral athlete's foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

2.  The veteran's postoperative residuals of cholecystectomy 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The veteran's left plantar fasciitis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran's claims were 
already developed pursuant to the guidelines established in 
the recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the veteran has already been afforded appropriate 
Department of Veterans Affairs (VA) examination to ascertain 
the nature and severity of his service-connected skin 
disorder, and in view of the Board's decision to grant the 
benefit sought with respect to the remaining claims on 
appeal, the Board finds that the Board's decision to 
currently adjudicate those claims can not be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Finally, there is no indication that there are any 
outstanding pertinent treatment records or other documents 
that are not currently associated with the veteran's claims 
folder or adequately addressed in documents that are already 
of record.  


I.  Entitlement to a Compensable Evaluation for Bilateral 
Athlete's Foot

VA skin examination in February 1998 revealed no relevant 
findings as to any skin disorder of the feet.  

In a VA outpatient record, dated in February 2000, the 
veteran's complaints were reported to include athlete's foot 
manifested by sweaty feet with itching and scaling between 
the toes and plantar surfaces.  The veteran further related 
that he was treated for this condition in service and 
continued to be bothered (especially during the summertime) 
with sweaty, scaly and very itchy feet.  Examination of the 
feet indicated some scaly lesions (particularly on the soles 
of the feet).  The assessment included history of bilateral 
athlete's foot.  The examiner further commented that it was 
likely that the veteran's bilateral athlete's foot continued 
to bother him at present (especially during the summertime) 
when they would get hot, sweaty and itchy while he was 
wearing boots. 

At the veteran's personal hearing in February 2000, the 
veteran testified that his athlete's foot condition had 
continued since service and had never improved (transcript 
(T.) at pp. 12-13).  Symptoms included burning and itching, 
and he noted that if he scratched the affected areas, they 
would bleed (T. at p. 13).  He also noted that at a recent VA 
consultation with Dr. A., Dr. A. indicated that the veteran 
definitely had athlete's foot and that his feet were rather 
irritated at the time of this evaluation (T. at p. 14).  

The veteran's bilateral athlete's foot is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001), which provides for a noncompensable rating for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a 10 percent rating for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 30 percent rating for 
eczema with exudation or constant itching, extensive lesions 
or marked disfigurement, and the highest rating of 50 percent 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant.

First, the Board has considered the adequacy of VA 
examination for the subject disability, especially with 
respect to the lack of examination at the time of greatest 
reported exacerbation, and concluded that existing evaluation 
is adequate for rating purposes.  In this regard, while the 
veteran reported at the time of examination in February 2000 
that the condition was worse during the summer, at his 
personal hearing two days later, he testified that his 
condition had not improved since service and that at the time 
of the February 2000 examination, his athlete's foot was 
rather irritated.  In addition, the Board has noted that 
neither the veteran nor his representative have contended 
that the February 2000 examination was inadequate for rating 
purposes.  Consequently, the Board finds that the veteran's 
athlete's foot was sufficiently symptomatic in February 2000 
for appropriate evaluation, and that delay of the Board's 
decision as to this issue for further development is 
unnecessary and unwarranted.  The Board is also influenced by 
the fact that the veteran has apparently not sought further 
evaluation or treatment for this disorder since service, even 
during the summer months.

In reviewing the evidence as a whole, the Board finds that a 
preponderance of the evidence is against entitlement to a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  More specifically, the Board finds that the 
veteran's condition is primarily manifested by itching with 
some scaly areas demonstrated on the soles of his feet in 
February 2000, and that these symptoms more nearly 
approximate symptoms of slight exfoliation or itching on a 
nonexposed area, as opposed to the symptoms of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area required for a 10 percent evaluation.  

A 30 percent rating is provided for eczema with exudation or 
constant itching, extensive lesions or marked disfigurement, 
and while the veteran has reported itching and burning 
especially during the summer months, clinical findings and 
his own history do not relate constant itching (his 
complaints of exacerbation with the wearing of boots during 
summer months clearly implies asymptomatic periods without 
such circumstances), extensive lesions or marked 
disfigurement.  Clearly, some scaly areas on the veteran's 
feet could not be considered exceptionally repugnant or, 
together with burning and itching, the type of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations required for the highest rating of 50 percent 
under Diagnostic Code 7806.  

In summary, the Board finds that a preponderance of the 
evidence is against a compensable rating for the veteran's 
bilateral athlete's foot disorder.


II.  Entitlement to Service Connection for Postoperative 
Residuals of Cholecystectomy and Left Plantar Fasciitis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001).  

With respect to the claim for service connection for 
postoperative residuals of cholecystectomy, while the service 
medical records do not reflect gastrointestinal (GI) or other 
complaints associated with gallstones or gastritis at the 
time of his separation examination in May 1996, it is clear 
that the veteran was treated for acute gastroenteritis (AGE) 
in 1989, and complained of gastritis in a report of medical 
assessment dated in May 1996.  Thereafter, the Board notes 
that private medical records from April 1997 reflect the 
existence of multiple small stones in the veteran's 
gallbladder, the veteran's report of abdominal pain beginning 
about one year earlier, and a preoperative assessment of 
cholelithiasis for which the veteran underwent laparoscopic 
cholecystectomy in April 1997.  Moreover, the February 1998 
VA examiner, Dr. A., specifically indicated that it was 
likely that the veteran's in-service gastritis was related to 
his gallstones. 
Therefore, since the veteran reported continuing abdominal 
complaints since service prior to the filing of the subject 
claim for service connection, there is competent medical 
evidence that links the veteran's gallstones to service, and 
the existence of the gallstones was at least in part the 
basis for the April 1997 cholecystectomy, giving the veteran 
the benefit of the doubt, the Board finds that service 
connection for postoperative residuals of cholecystectomy is 
warranted.  The Board would further note that while the 
regional office (RO) has questioned the foundation on which 
Dr. A.'s position is based, the record does not contain a 
contrary medical opinion.  Finally, and probably most 
importantly, gallstones, requiring surgery, became manifest 
within the year immediately following separation from 
service.  38 U.S.C.A. § 1101 (3).

As for the issue of entitlement to service connection for 
left plantar fasciitis, service medical records reflect 
treatment for this condition in February and March 1996, and 
that Dr. A. also provided an opinion in February 2000 that 
the veteran continued to be bothered by his left foot 
fasciitis as reflected by his need for prescription 
antiinflammatory medication every three to four months.  The 
veteran also testified to continuing problems with his left 
foot since January 1996 (T. at pp. 8-9).

Thus, the Board must also conclude that there is competent 
medical evidence of current symptoms of left plantar 
fasciitis that have been linked by that evidence to symptoms 
associated with diagnoses of left plantar fasciitis in 
service, and that there is no medical opinion that disputes 
such a relationship.  Consequently, the Board finds that 
service connection for left plantar fasciitis is also 
warranted.


ORDER

Entitlement to a compensable evaluation for bilateral 
athlete's foot is denied.

The claims for service connection for postoperative residuals 
of cholecystectomy and left plantar fasciitis are granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

